Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1.	Claims 1-21 are pending. 

Election/Restrictions

2.	Applicant's election of Group I, claims 1-10, 18-21, and SEQ ID NO: 16092 and 599 in the reply filed on 10/4/2021 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  .
As a result, claims 11-17 are withdrawn for being drawn to non-elected invention.
	Claims 1-10, 18-21, and SEQ ID NO: 16092 and 599 are examined on the merits.
The requirement is still deemed proper and is therefore made FINAL.

Specification




4.	The specification is objected to because the status of U.S. application needs to be updated.  For example, U.S. application is recited on page 7.



                 			  Improper Markush Grouping
5.           Claims 1-10, 18-21 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	In claims 1-4 and 8, different polypeptide sequences have distinct structures and functions.

            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 4, 7-10, 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 


A review of the language of claims indicates that obtaining a genus of polypeptides that is at least 80% identical to SEQ ID NO: 16092 when overexpressed in plant cause increased yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, early flowering, grain filling period, harvest index, plant height, and/or abiotic stress tolerance of a plant.
The specification teaches that transgenic plant overexpressing to a gene encoding SEQ ID NO: 16092 exhibits increased fresh weight, dry weight, plot coverage rosette area and rosette diameter (Tables 304 and 305). 
First, neither the specification nor the prior art describe any species in claimed genus that provide a plant increased claimed trait such as fiber quality, fiber length etc, except for increased fresh weight, dry weight, plot coverage , rosette area and/or rosette diameter.
Further, even for plant with increased fresh weight, dry weight, plot coverage ,rosette area and/or rosette diameter, only  a gene encoding SEQ ID NO: 16092 is correlated with such function. The specification does not describe the structure of any other species in the claimed genus except for SEQ ID NO: 16092. Neither the specification nor the prior art teaches the conserved structures that are essential for the providing a plant with increased fresh weight, dry weight, plot coverage, rosette area 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number polypeptide sequences falling within the scope of the claimed genus.  Applicants only describe species of SEQ ID NO: 16092.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polypeptide.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for SEQ ID NO: 16092, it remains unclear what features identify a member from the claimed genus.  Since said genus has not been described .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-10 and 18-21 are rejected under 35 U.S.C. 102(1) as being anticipated by Troukhan et al. (US Patent Application Publication N0. 2009/0094717).
	Instant claims are drawn to a method of increasing at least one trait selected from the group consisting of yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, early inflorescence, grain filling period, harvest index, plant height, and abiotic stress tolerance and/or reducing time to flowering or time to inflorescence emergence of a plant as compared to a control plant, comprising over-expressing within the plant a polypeptide comprising an amino acid sequence at least 80 % identical to an amino acid sequence selected from the group consisting of SEQ ID NO: 16092 as compared to a control plant of the same species which is grown under the same growth conditions, thereby increasing the at least one trait selected from yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, 
	Troukhan et al. teach a method of modulating plant growth, development or phenotype characteristics comprising introducing into a plant cell a nucleic acid molecule encoding an amino acid sequence in Sequence Listing including SEQ ID NO: 6160, which a 85.7% identical to instant SEQ ID NO: 16092 as shown in the alignment below (claim 4); or wherein the modulation including tolerance to low nitrogen condition, abiotic stress (claim 5); or wherein the method further comprising selecting a plant for modified growth, development characteristics (claim 19). Therefore the reference teach all the limitation set forth by the claims.

RESULT 4
US-12-286-964-6160
; Sequence 6160, Application US/12286964
; Patent No. 8362325
; GENERAL INFORMATION
;  APPLICANT: Maxim Troukhan
;  APPLICANT:Peter Mascia
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND CORRESPONDING POLYPEPTIDES CONFERRING
;  TITLE OF INVENTION:MODULATED PLANT CHARACTERISTICS
;  FILE REFERENCE: 2750-1716PUS2
;  CURRENT APPLICATION NUMBER: US/12/286,964
;  CURRENT FILING DATE: 2008-12-01

;  PRIOR APPLICATION NUMBER: 60/997,507
;  PRIOR FILING DATE: 2007-10-03
;  NUMBER OF SEQ ID NOS: 21783
; SEQ ID NO 6160
;  LENGTH: 419
;  TYPE: PRT
;  ORGANISM: Sorghum bicolor
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Ceres ANNOT ID no. 6064486
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (91)..(407)
;  OTHER INFORMATION: Pfam Id: Peptidase_M20
;  OTHER INFORMATION:Pfam Desc: Peptidase family M20/M25/M40
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(418)
;  OTHER INFORMATION: NCBI GI: 21741848
;  OTHER INFORMATION:NCBI Desc: osjnba0019d11.19 [oryza sativa (japonica
;  OTHER INFORMATION:cultivar-group)]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(413)
;  OTHER INFORMATION: NCBI GI: 92878648
;  OTHER INFORMATION:NCBI Desc: peptidase m20 [medicago truncatula]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (33)..(413)
;  OTHER INFORMATION: NCBI GI: 92890174
;  OTHER INFORMATION:NCBI Desc: peptidase m20 [medicago truncatula]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (33)..(411)
;  OTHER INFORMATION: NCBI GI: 92870502
;  OTHER INFORMATION:NCBI Desc: peptidase m20 [medicago truncatula]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (33)..(419)
;  OTHER INFORMATION: NCBI GI: 85687554
;  OTHER INFORMATION:NCBI Desc: iaa-amino acid hydrolase ilr1-like 4 precursor
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Up-regulated in shoot tissues in response to salicylic acid
;  OTHER INFORMATION:treatment
US-12-286-964-6160

  Query Match             85.7%;  Score 1869;  DB 9;  Length 419;
  Best Local Similarity   87.9%;  
  Matches  362;  Conservative   20;  Mismatches   30;  Indels    0;  Gaps    0;

Qy          6 LLLLFLFLSRASAAEYGEELLRRAGEEREWMVGVRRRIHAHPELAFREHRTSALVREELE 65
              |||| | || ||| |||:|||:||  |||||| ||||||||||||||||||:||||||||
Db          5 LLLLLLVLSSASADEYGDELLQRAWGEREWMVSVRRRIHAHPELAFREHRTAALVREELE 64

Qy         66 RLGISSRAVAGTGVVADVGSGALPIVALRADMDALPLQELVEWEHKSKVDGVMHACGHDV 125
              |||:|:|||||||||||||||||| |||||||||||||||||||||||||||||||||||
Db         65 RLGLSTRAVAGTGVVADVGSGALPFVALRADMDALPLQELVEWEHKSKVDGVMHACGHDV 124

Qy        126 HTAMLLGAAKLLSQRKDQLKGTVRLLFQPAEEGGAGASHMIKEGALDGVEAIFAMHVDYR 185
              |||||||||||||||||||||||||||||||||||||||||:|| ||||:|||||||||:
Db        125 HTAMLLGAAKLLSQRKDQLKGTVRLLFQPAEEGGAGASHMIREGVLDGVKAIFAMHVDYQ 184

Qy        186 IPTGVIAAHPGPTQAAVCFYEAKIEGKTGMAETPHLNVDPIVAASFAILSLQQLISREDD 245
              |||||||||||||||||||: ||||| || :|||||||||||||| ||||||||||||||
Db        185 IPTGVIAAHPGPTQAAVCFFAAKIEGNTGPSETPHLNVDPIVAASLAILSLQQLISREDD 244

Qy        246 PLHSQVVSVTYVKAGKALDATPAIVEFGGTLRSITTEGLYRLQKRVKEVVEGQAVVHRCK 305
              |||||||||||||||||||||| :|||||||||:|||||||||:|||||||||| |||||
Db        245 PLHSQVVSVTYVKAGKALDATPDVVEFGGTLRSLTTEGLYRLQRRVKEVVEGQAAVHRCK 304

Qy        306 GTVDMKGEEYPMYPAVVNDWKLHHHVEDVGRRLLGPDKVNPGEKIMAGEDFAFYQQLAPG 365
              | |||| |:|||||||||| :|| ||||||| ||||  | ||||||||||||||||| ||
Db        305 GAVDMKAEDYPMYPAVVNDERLHRHVEDVGRGLLGPGNVRPGEKIMAGEDFAFYQQLVPG 364

Qy        366 VMFGIGIRNEKVGSVHSAHNPHFFVDEDVIPIGAALHTAIA ELYLSEAYALN 417
              ||||||||||| |||:| |||:|||||||||:||||| |||||| :|  :||
Db        365 VMFGIGIRNEKAGSVYSVHNPYFFVDEDVIPVGAALHAAIA ELYFTEGSSLN 416


Conclusion

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LI ZHENG/Primary Examiner, Art Unit 1662